Case: 12-20280     Document: 00512024840         Page: 1     Date Filed: 10/18/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         October 18, 2012

                                     No. 12-20280                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



National Business Forms & Printing, Inc., doing business as
Graphxonline.com, doing business as Quickstickers.com,

                                                  Plaintiff-Appellant
v.

Ford Motor Company,

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                        for the Southern District of Texas
                                  4:08-cv-01906


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
        This is the second time that the instant case has been before us on appeal.
In disposing of the first appeal earlier this year, we affirmed the district court’s
partial summary judgment of October 30, 2009, reversed the portion of that
court’s Final Judgment that held the Plaintiff-Appellant’s sale of products
bearing Defendant-Appellee’s marks to three independent used car dealers


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-20280    Document: 00512024840      Page: 2   Date Filed: 10/18/2012



                                  No. 12-20280

constituted trademark infringement, affirmed the district court’s judgment in
all other respects, and remanded the case to that court with instructions to enter
judgment for Plaintiff-Appellant on the category of products bearing such marks
that Plaintiff-Appellant had sold to three independent used car dealers.
      On April 12 of this year, the district court entered a Memorandum on
Entry of Amended Final Judgment and an Amended Final Judgment, after
which Plaintiff-Appellant filed the instant appeal. In the summary of its
argument contained in its brief filed in the instant appeal, Plaintiff-Appellant
expressly acknowledges that “[t]he only issue is the appropriateness of the
injunction language in the Amended Final Judgment.”
      We have reviewed the record on appeal, including the two April 21, 2012
filings of the district court, our earlier opinion remanding the case in part, the
briefs filed by the parties in the instant appeal, and all record excerpts. As a
result of our review, we are satisfied that the district court fully and correctly
followed our limited remand and that its rulings — including “the injunction
language” in its Amended Final Judgment on remand –– are correct, complete,
and wholly free of reversible error. Accordingly, the rulings of the district court
on remand, including its Amended Final Judgment, are, in all respects,
AFFIRMED.




                                        2